Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 12/23/2020. In virtue of this communication, claims 1-15 and 17-25 are currently pending in the instant application. 
	
Response to Arguments
Applicant argues the limitations previously rejected in claim 3 that were brought into claim 1 as amended. Please see the revised rejection below in view of the arguments and amendments. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamaguchi (JP 2015 186155 A) in view of Balazs et al. (US 2017/0135179 A1).

Claim 1 Yamaguchi teaches the limitations "An intelligent lighting fixture comprising:5 ('imaging device 100', [0019], fig. 2 );
	an image sensor comprising: an active pixel array comprising a plurality of pixels; and ( 'imaging device 100', [0037]: '20 million or more pixels', figs. 3-4 );
image sensor control circuitry configured to operate in a first mode of operation ( 'system control unit 70', [0026]:'the system control unit 70 instructs the drive unit 21 about the block position, shape, range, and accumulation condition for each block', fig. 2, since this claim requires no other modes or operation this meets the limitations) 
wherein the image sensor control circuitry is configured to perform read operations only on a subset of the plurality of pixels such that the plurality of pixels that are not in the subset of the plurality of pixels remain inactive." ( See 'first block 61' and 'second block 62' on figs 10a-10b, [0064]-[0065]: 'the system control unit 70 sets a non-designated area as the first block 61 and a designated area as the second block 62'; [0081]: 'When a moving object is detected in the second block 62 (when the determination in step S14 is affirmative), imaging of the first block 61 is started ... Since a moving body detection can be carried out from the captured image of the 2nd block 62 even if it does in this way, it becomes possible by delaying the imaging start timing of the 1st block 61 to aim at reduction of power consumption. ', this shows that only pixels of second block 62 are read-out until a moving object is detected). Also fig. 10 and par. 0007 and 0026, showing mode where only a region of the pixels are read). Further, Yamaguchi shows that the pixel data is examined to classify objects (e.g. fast moving object or slow moving object to determine frame rates, see par. 0026 and 0081). 
However, although Yamaguchi that the image sensor is used as a presence sensor (i.e. detecting moving objects inside a building) (see title) he does not explicitly disclose “a solid-state light source; and driver circuitry configured to: control one or more light output parameters of the solid-state light source; obtain pixel data for the subset of the plurality of pixels from the image sensor, and analyze the pixel data to classify an object detected by the image sensor to determine occupancy. 
	In the same field of endeavor Balazs discloses an intelligent lighting fixture which integrates image sensor that is used as a presence sensor in order to control the light emission of a solid state light source (see par. 0012-0013 and fig. 1-2). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an image sensor to identify person entering room and control light source output as taught by Balazs in the system of Yamaguchi, in order to improve user efficiency and experience (see par. 0003).  

	Claims 3, 5 and 15 are rejected for the same reasons set forth above because the claimed limitations have been addressed in rejection claim 1. 

	Regarding Claim 2 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 1 wherein the subset of the plurality of pixels comprises a first region of interest and a second region of interest that is noncontiguous with the first region of interest"( see the two hatched areas on fig. 10a defining the 2nd block 62 (i.e. subset of active pixels).

	Regarding Claim 4 Yamaguchi teaches the limitations "The image sensor of claim 1 wherein the subset of the plurality of pixels is defined by a polygon having at least 5 sides" (each hatched area of fig. 10a defining the 2nd block 62 is defined by a polygon of more than 5 sides). 

	Regarding Claim 6 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 1 wherein the subset of the plurality of pixels is 5 defined by a rectangular area along one or more outside 

	Claim 19 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 7 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 6 wherein the subset of the plurality of pixels forms a frame around the one or more outside edges of the active pixel array 10 such that the plurality of pixels that are not in the subset of the plurality of pixels form a rectangle that is inset within the subset of the plurality of pixels" (see fig. 10b and par. 0065, where the hatched area of fig. 10b defining the 2nd block 62). 

	Claim 20 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 8 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 1 wherein each one of the plurality of pixels comprises:15 
 	a light detecting element configured to transform light into an analog signal; (see par. 0033, 'The PD layer 106 is two-dimensionally arranged and stores a plurality of photodiodes', fig. 3 );
and supporting circuitry configured to: ( 'system control unit 70', [0026], fig. 2 ) 
during a read operation, process the analog signal from the light detecting element to provide a processed analog signal and provide 20 the processed analog signal to downstream circuitry in the image sensor; and (inherent in processing the image data and see also [0039] which discloses the ON signals to 
remain inactive when a read operation is not occurring" (see par. [0039], fig. 5: it is considered as implicitly disclosed that when OFF signals are applied to transistors 152 and 156 the charges are not read out and see claim 1 above which shows how the imaging does not occur in non-designated areas). 

	Regarding Claim 9 Yamaguchi teaches the intelligent lighting fixture of claim 1 and (see par. 0081) where it is explicitly shown 'Since a moving body detection can be carried out from the captured image of the 2nd block 62 even if it does in this way, it becomes possible by delaying the imaging start timing of the 1st block 61 to aim at reduction of power consumption.’)
	However even though Yamaguchi shows the imaging pixels generates more power than non-imaged pixels, he does not explicitly teach “wherein each one of the plurality of pixels 25generates more heat during a read operation than when a read operation is not occurring.”  
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention that pixels generate more heat (i.e. due to processing and power use) when in read operations than when not as suggested by Balazs since power consumption is linearly related to heat generation. (see par. 0081). 

	Claim 17 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 10 Yamaguchi teaches the intelligent lighting fixture of claim 1, wherein each one of the plurality of pixels consumes more power during a read operation than when a read operation is not 30 occurring" (see par. 0081) 'Since a moving body detection can be carried out from the captured 

	Claim 18 is rejected for the same reasons set forth above because the claims have similar limitations or have been addressed.

	Regarding Claim 11 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 1 wherein the image sensor control circuitry is configured to: 
operate in a second mode of operation wherein the image sensor control circuitry is configured to perform a read operation on all of the plurality of pixels" (see par. 0026, 0043 and 0055, where the system control unit 70, adds the number of rows or adding columns to adding pixel signals, and to acquire an image in bits digitization. Therefore, the system controller 70 instructs the imaging condition (the number of summed rows adds pixel signals or adding the number of columns).

	Regarding Claim 12 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 11 wherein noise within the subset of the plurality of pixels is lower in the first mode of operation than in the second mode of operation" (see par. 0054, where by only providing gain or activating regions of pixels, noise is decreased). 

	Regarding Claim 13 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 1 wherein the image sensor control circuitry is configured to capture and store pixel data from the subset of the plurality of pixels in a sparse data structure such that only the pixel data from the subset of the 

	Regarding Claim 14 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 13 wherein the image sensor control circuitry is configured to facilitate a transfer of the spare data structure to a remote device"(see par. 0076, where 'only the image in which the moving body is imaged can be recorded' and par. 0027 where 'The system control unit 70 transmits the image data and the like generated by the image processing unit 30 to the management device 2.').

	Regarding Claim 16 Yamaguchi teaches the limitations "The method of claim 15 wherein obtaining the pixel data from the image sensor comprises performing a read operation only on the subset of pixels such P2847US1 18 that pixels in the active pixel array that are not in the subset of pixels remain inactive" ( See 'first block 61' and 'second block 62' on figs 10a-10b, [0064]-[0065]: 'the system control unit 70 sets a non-designated area as the first block 61 and a designated area as the second block 62'; [0081]: 'When a moving object is detected in the second block 62 (when the determination in step S14 is affirmative), imaging of the first block 61 is started ... Since a moving body detection can be carried out from the captured image of the 2nd block 62 even if it does in this way, it becomes possible by delaying the imaging start timing of the 1st block 61 to aim at reduction of power consumption. ', this implies that only pixels of second block 62 are read-out until a moving object is detected). 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                
	Regarding Claim 21 Yamaguchi teaches the limitations "The method of claim 15 wherein: 
the field of view of the image sensor includes one of an ingress point20 and an egress point to a space in which the image sensor is located; and 


	Regarding Claim 22 Yamaguchi teaches the limitations "The method of claim 15 further comprising, upon determining that a person has entered the field of view of the image sensor, obtaining additional pixel data from the image sensor, wherein the additional pixel data includes pixel values for all of the pixels in the active pixel array of the image sensor" (see fig. 11 and par. 0084, where the motion detection of a person leads to a read on the entire range of the image range). 

	Regarding Claim 23 Yamaguchi teaches the limitations "The method of claim 22 further comprising analyzing the additional pixel data to verify that the area within the field of view of the image sensor is occupied" (see par. 0085, where a human is verified in field of view). 

	Regarding Claim 24 Yamaguchi teaches the limitations "The method of claim 22 further comprising analyzing the additional pixel data to determine if the area within the field of view of the image sensor remains occupied" (see par. 0085, where a human is verified in field of view, note when verified it is equated to the person is still in field of view as per the read of pixel data).

	Regarding Claim 25 Yamaguchi teaches the limitations "The intelligent lighting fixture of claim 11 wherein the image sensor control circuitry is further configured to: in the first mode of operation, analyze pixel data to determine if a person has entered a field of view of the image sensor; and (Yamaguchi shows that a subset of pixels can be block set where a person is likely to enter (see par. 

 	5Attorney Docket No. 2294-143Application No. 16/108.975transition to the second mode of operation when the person has entered the field of view of the image sensor” (see par. 0081 “imaging of the second block 62 is started, and when a moving object is detected in the second block 62 (when the determination of step S14 is affirmed), imaging of the first block 61 is started.”)

Conclusion
This is a continuation of applicant's earlier Application No. 16/108,975.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192.  The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Bilodeau/
Primary Examiner, Art Unit 2648